DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1, 13, and 17 are independent.


Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Independent claims 1 and 17 recite “inaccessible areas”, but the meaning and ability to determine what qualifies as an inaccessible area is unclear. For example, is an area inaccessible based on whether the simulated movement of debris particles are difficult be moved from these areas (used for examination purposes), or is it a reference to areas in the model that are physically separated from the other portions of the model and have no inlet or outlet? Dependent claims 2, 4, and 20 include the same provision and are rejected for similar lack of clarity. The remaining dependent claims are rejected based on the inherited deficiencies of the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 10, 12-13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu Liu, et al., “A Simulation Study of Debris Removal Process in Ultrasonic Vibration Assisted Electrical Discharge Machining (EDM) of Deep Holes,” Micromachines 9 pp. 1-22 (2018).
Claim 1. Liu teaches A method comprising: 
simulating movement of a plurality of debris particles provided within a modeled object having a plurality of cavities in accordance with a debris clogging evaluation to identify inaccessible areas along the plurality of cavities, wherein the plurality of debris particles is indicative of solid debris and the modeled object is a multidimensional computer designed model (Liu, Abstract “Based on dynamics simulation software, Fluent, a three-dimensional (3D) model of debris movement in the gap flow field of EDM small hole machining assisted with side flushing and ultrasonic vibration is established in this paper.”; see for example. Figs. 5 and 6 illustrating multidimensional computer designed models for performing simulations of the machining process with debris distributions (i.e., identify inaccessible areas)); and 
determining an egress characteristic of the plurality of cavities based on the simulated movement of the plurality of debris particles, wherein the egress characteristic includes a contact area, an obstruction area, or a combination thereof (Liu, p. 7 paragraph 1 “It is shown in Figure 4a,b that, due to the side flushing action, a gap flow field is generated in which the fluids from the left gap near the flush inlet flow to the lower gap and then to the right side gap and at last flow out of the processing area…. It is shown in Figure 4c that, after machining for a while, the debris are gathered together at the lower right corner and can not be removed from machining gap under the condition of side flushing without ultrasonic vibration.” Thus, Liu teaches that the egress characteristic of the cavities is based on simulated particle movement, and has pointed out both the contact area and the obstruction of particles resistant to removal.).

Claim 3. Liu teaches the method of Claim 1 further comprising defining an object cleansing procedure, an object manufacturing procedure, or a combination thereof based on the egress characteristic (Liu, as an example in section 3.2 describing the cleansing procedure (e.g., sonic vibration assisted flushing) with Fig. 8 illustrating the most successful simulation. P. 22 paragraph 2 “Through the analysis, it is found that tool electrode assisted with ultrasonic vibration promotes inter-electrode working fluid circulation, which is beneficial to the removal of debris in the process. Moreover, as the frequency and amplitude increase, the electrode of disturbance is acute in the bottom gap, the flow rate of working fluid flowing through the machining gap increases, and the debris along with the working fluid are more likely to be removed from the machining gap. In addition, the low ultrasonic vibration machining parameters are weak to accelerate the removal of debris. With the increase of the aspect ratio of the hole, the debris removal becomes difficult. Even with the existence of ultrasonic assisted vibration, the removal of debris is poor when the aspect ratio of deep hole is 4. Increasing the vibration parameters obviously improves the removal of debris in the machining gap, thus ensuring the processing stability and improves the process efficiency.” Thus, Liu teaches a manufacturing procedure.).

Claim 4. Liu teaches the method of Claim 1 the method further comprising: identifying, as the contact area, an area along the plurality of cavities at which one or more debris particles from among the plurality of debris particles flows through; and identifying, as the obstruction area, an area along the plurality of cavities that is inaccessible by the plurality of debris particles (Liu, p. 7 paragraph 1 “It is shown in Figure 4a,b that, due to the side flushing action, a gap flow field is generated in which the fluids from the left gap near the flush inlet flow to the lower gap and then to the right side gap and at last flow out of the processing area…. It is shown in Figure 4c that, after machining for a while, the debris are gathered together at the lower right corner and can not be removed from machining gap under the condition of side flushing without ultrasonic vibration.” Thus, Liu teaches that the egress characteristic of the cavities is based on simulated particle movement, and has pointed out both the contact area and the obstruction area is the area where the debris particles gathered resistant to removal.).

Claim 10. Liu teaches the method of Claim 1 further comprising: simulating a washing cycle of the modeled object in which a plurality of liquid particles flow through the plurality of cavities, wherein the liquid particles are indicative of a liquid substance; and determining a cleansing characteristic of the modeled object, wherein the cleansing characteristic includes a wet area, a cleansing time, or a combination thereof (Liu, p.3 paragraph 1 “The flushing circulates the dielectric liquid”; see p. 6 section 3 discussing simulations of the debris flushing (i.e., washing with the liquid) cycle of the modeled object at different times; p. 20 paragraph 2 “The simulation results show that the removal efficiency of debris is improved under the combined impact of ultrasonic vibration with flushing liquid.”).

Claim 12. Liu teaches the method of Claim 10, wherein a debris particle from among the plurality of debris particles has a defined particle size that is greater than that of a liquid particle from among the plurality of liquid particles (Liu, p. 3 see section 2.1 discussing the particle debris particles and the liquid fluid used to flush the debris particles, this indicates that the liquid is smaller than at least some of the solid debris particles).



Claim 13. Liu teaches A method comprising: 
executing a virtual debris clogging evaluation of a modeled object having a plurality of cavities to identify a potential debris clogging area of the modeled object, wherein the virtual debris clogging evaluation includes a simulation of a plurality of particles moving through the modeled object, wherein for the virtual debris clogging evaluation, the plurality of particles is defined at a first size (Liu, Abstract “Based on dynamics simulation software, Fluent, a three-dimensional (3D) model of debris movement in the gap flow field of EDM small hole machining assisted with side flushing and ultrasonic vibration is established in this paper.”; see for example. Figs. 4-6 illustrating multidimensional computer designed models for performing simulations of the machining process with debris distributions (i.e., identify inaccessible areas and particles moving through modeled object); p. 7 paragraph 1 “It is shown in Figure 4c that, after machining for a while, the debris are gathered together at the lower right corner and can not be removed from machining gap under the condition of side flushing without ultrasonic vibration.” Thus, Liu teaches simulating debris clogging evaluation of a modeled object to identify a potential debris clogging area obstruction of particles resistant to removal (i.e., lower right corner.); and 
predicting an egress characteristic of a physical object configured as the modeled object having the plurality of cavities based on the executed virtual debris clogging evaluation (Liu, p. 7 paragraph 1 “It is shown in Figure 4a,b that, due to the side flushing action, a gap flow field is generated in which the fluids from the left gap near the flush inlet flow to the lower gap and then to the right side gap and at last flow out of the processing area…. It is shown in Figure 4c that, after machining for a while, the debris are gathered together at the lower right corner and can not be removed from machining gap under the condition of side flushing without ultrasonic vibration.” See Figs. 6-8 illustrating the simulations to predict the egress characteristic of the modeled object based on the simulated debris flow (i.e., another name for the virtual debris clogging evaluation). Thus, Liu teaches that the egress characteristic of the cavities is based on simulated particle movement, and has pointed out both the contact area and the obstruction of particles resistant to removal.).

Claim 17. Liu teaches A non-transitory computer readable medium storing program instructions, that when executed by a processor of computing device, cause the computing device to perform a set of operations comprising (Liu p. 6 describing using the computer software to simulate the methods disclosed). Furthermore, incorporating the rejections of claim 1, claim 17 is rejected as discussed above for substantially similar rationale.

Claim 18 contains limitations fora system which are substantially similar to the limitations for the method described in claim 10, and is rejected for the same reasons as detailed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu Liu, et al., “A Simulation Study of Debris Removal Process in Ultrasonic Vibration Assisted Electrical Discharge Machining (EDM) of Deep Holes,” Micromachines 9 pp. 1-22 (2018) in view of C.T. Wu, et al., “Numerical and experimental validation of a particle Galerkin method for metal grinding simulation,” Comput Mech 61:365-383 (2018).
Claim 9. Liu teaches the method of Claim 1. Liu does not explicitly disclose, wherein simulating movement of the plurality of debris particles is based on smoothed-particle hydrodynamic.
Wu teaches wherein simulating movement of the plurality of debris particles is based on smoothed-particle hydrodynamic (Wu, “Smoothed Particle Hydrodynamics (SPH) method, initially developed by Gingold and Monaghan [10] and Lucy [11] in 1977 for modeling astrophysical phenomena, is considered the earliest meshfree method and has become popular for analysis of fluid flow problems [12].”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Liu (directed to simulation of debris removal) and Wu (similarly directed to simulating complex machining of objects and particles) before them, to have substituted the well-known SPH fluid model of Wu for the fluid flow model of Liu. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, e.g. providing a mesh free approach to investigate the most accurate results that are obtainable using different fluid analysis approaches.


Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole:
Claim 14, “executing a virtual washing cycle evaluation of the modeled object to identify a cleansing characteristic of the modeled object, wherein the virtual washing cycle evaluation is a simulation of the plurality of particles flowing through the modeled object, wherein for the virtual washing cycle evaluation, the plurality of particles is defined at a second size less than the first size; and defining a washing cycle for the physical object based on the virtual washing cycle evaluation of the modeled object.” Regarding claims 15-16, these claims are allowed for depending upon the allowed base claim 14.
Claims 2, 5-9, 11, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wenchao Zhang, et al., “Research on the Gap Flow Simulation of Debris Removal Process for Small Hole EDM Machining with Ti Alloy,” 4th International Conference on Mechatronics, Materials, Chemistry and Computer Engineering, pp. 1-6 (2015) related to the law of debris movement under different depths and the distribution rules based on pressure field and velocity vector were modeled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148